The opinion of the court was delivered by
Pitney, Chancellor
The order of the Middlesex Circuit Court, -which settles the priority of two writs of execution against the same defendant, and directs the proceeds of the sale made by the sheriff to be paid to one of the execution creditors in preference to the other, is reviewable by writ of error out of this court. Woodruff v. Chapin, 3 Zab. 555; Eames v. Stiles, 2 Vroom 490; Defiance Fruit Co. v. Fox, 47 Id. 482.
It is suggested that because the first execution was issued out of the Middlesex Common Pleas, and the second out of the *482Circuit Court, the latter court had no jurisdiction to determine the disposition of the proceeds of the property sold. Woodruff v. Chapin, 3 Zab. 566, 575; Heinselt v. Smith, 5 Vroom 215. But no such question seems to have been stirred in the court below; nor is the question of jurisdiction raised by any of the assignments of error. We therefore do not pass upon it.
The order under review should be affirmed, for the reasons expressed in the opinion delivered by Mr. Justice Swayze in the court below.
For affirmance — Ti-te Chancellor, Chief Justice, Garrison, Trencitaed, Parker, Bergen, Minturn, Bogert, Vredenburgi-i, Vroom, Gray, Dill, Congdon, JJ. 13.
For reversal — None.